Case 3:17-cv-00839-JPG-RJD Document 100 Filed 09/04/19 Page1lof4 Page ID #1619

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

BENNY T. SOUTHARD,
Case No.: 17-cv-839-]PG-RJD
Plaintiff,
JURY TRIAL REQUESTED
vs.

WEXFORD MEDICAL,

Meee eee eae

Defendant.
PLAINTIFF'S MOTION TO CONTINUE THE TRIAL
SETTING OF OCTOBER 21, 2019 AND TO EXTEND
THE DISCOVERY DEADLINE

COMES NOW Plaintiff, BENNY T. SOUTHARD, by and through his attorneys, MICHAEL
J. LACH, and BOGGS, AVELLINO, LACH & BOGGS, L.L.C., and pursuant to the Federal Rules
of Civil Procedure, for the Plaintiffs Motion to Continue the Trial Setting of October 21, 2019
and to Extend the Discovery Deadline, states as follows:

1. That counsel for the Plaintiff, Michael J. Lach, was recently appointed in this
matter, and was in the midst of preparation for trial settings for August 19, 2019 in St. Clair
County, Illinois; and September 3, 2019 in Madison County, Illinois; when the Court Order on
the assignment from August 12, 2019 was provided to counsel for the Plaintiff.

2. At the time of receipt of this Court appointment, the counsel for the Plaintiff also
had trial settings scheduled for November 4, 2019 in St. Louis County, Missouri; and

December 16, 2019, in St. Clair County, Illinois; as well as handling over approximately 90

other civil matters.

 
Case 3:17-cv-00839-JPG-RJD Document 100 Filed 09/04/19 Page 2of4 Page ID #1620

3. The counsel for the Plaintiff has had an opportunity to perform an initial cursory
overview with respect to key and pertinent documentation contained in the Court file and has
requested addition documentation be provided by counsel for the Defendant which includes a
complete set of medical records and discovery submitted and answered by both parties.

4. The counsel for the Plaintiff believes that some additional discovery would need
to be completed in order to have the proper evidence for an adequate opportunity to represent
the Plaintiff, Benny T. Southard.

5. As discovery has been cut off by the Court, and in light of reviewing the initial
case information, counsel for the Plaintiff is hereby requesting a continuance of the trial setting
and additional time to conduct some limited discovery that would need to be completed, which
may include potential depositions for the former Defendant, Dr. Shaw; the identified
representative for Wexford Medical, Dr. Ritz; as well as Plaintiff's treating physician, who
ultimately performed the surgery on the Plaintiff after he was released from prison.

6. This Motion to Continue is not made by Plaintiff’s counsel for any undue need to
delay this matter, and he recognizes his obligations pursuant to the assignment of this matter by
the Federal Court. It is the Plaintiff’s counsel’s belief that in the initial review of the case file, that
to be in the best position to be able to present a submissible case and to provide the best efforts
to his client, that additional discovery needs to be completed on this matter on behalf of the
Plaintiff.

7. Counsel for the Plaintiff would note that the Plaintiff did represent himself pro se,

but conducted no specific depositions or analyzed the required evidence in such a manner for

2
Case 3:17-cv-00839-JPG-RJD Document 100 Filed 09/04/19 Page 3of4 Page ID #1621

the presentation of evidence at trial. Additionally, counsel for the Plaintiff has made
arrangements for a telephone conference with Mr. Southard for the week of September 3,
2019, and does plan on meeting with him subsequently in order to prepare and have an
adequate understanding of all of the facts.

8. Counsel for Plaintiff, Michael J. Lach, has spoken with counsel for Defendant,
Timothy R. Tevlin, who has no objection to Plaintiffs Motion to Continue the Trial Setting, but
the Defendant takes no position on the Plaintiff’s request to re-open discovery.

WHEREFORE, the Plaintiff, pursuant to the request of the newly appointed counsel for
the Plaintiff, Michael j. Lach, hereby requests this Court enter an Order continuing the trial
setting for October 21, 2019 and an Order to allow additional time for the Plaintiff to complete
additional discovery in order to have this matter be ready for presentation of evidence and for
trial, and any other relief which the Court deems just and proper.

PLAINTIFF DEMANDS TRIAL BY JURY.
Respectfully submitted,
BENNY T. SOUTHARD
By:_/s/ Michael J. Lach

Michael J. Lach, 406203120

BOGGS, AVELLINO, LACH & BOGGS, L.L.C.

9326 Olive Blvd., Suite 200

St. Louis, MO 63132

(314) 726-2310 PHONE

(314) 726-2360 FAX

E-Mail: bboggs@balblawyers.com
mlach@balblawyers.com

Attorneys for Plaintiff

3
Case 3:17-cv-00839-JPG-RJD Document 100 Filed 09/04/19 Page 4of4 Page ID #1622

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing document
was electronically filed via the Court’s CM/ECF filing system for the United States District Court
for the Southern District of Illinois and electronically forwarded this 4th day of September,
2019, to:

Timothy R. Tevlin, #6324746
Sandberg Phoenix & Von Gontard P.C.
600 Washington Avenue, 15th Floor
St. Louis, MO 63101-1313
314-231-3332

314-241-7604 (Fax)
ttevlin@sandbergphoenix.com
Attorneys for Defendant

Wexford Medicai

Z:\LOK_data\2377\001\MT Continue.docMjL\dja
